El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Felipe B. Rivera fué acusado ante la Corte de Distrito de Areeibo de- haber voluntaria, ilegal, maliciosa y crimi-nalmente, aconsejado e inducido a Ramón Lamboy que pe-gara fuego a una casa de su propiedad, sita en Hatillo, con el propósito de destruirla y defraudar a la corporación Foenix Insurance Co., con la que dicha casa estaba asegu-rada
*761El caso filé visto por el tribunal del jurado, que rindió un veredicto declarando al acusado culpable de un delito de destrucción fraudulenta de bienes asegurados, en grado de tentativa. Y la corte impuso al acusado, en sentencia de 24 de junio de 1927, la pena de dos años de presidio de tra-bajos forzados, contra la que se interpuso la presente apela-ción.
El apelante Felipe B. Rivera señala cuatro errores.
Como primer error se presenta el siguiente:
“1. — La corte de distrito erró al negar al acusado el derecho a recusar perentoriamente a uno de los miembros del jurado, antes de habérsele tomado juramento de ley para juzgar el caso.”
Resulta de la transcripción taquigráfica que se extraje-ron de la urna los nombres de doce jurados, y que se hi-cieron por la defensa del acusado y por el fiscal las recu-saciones perentorias que se creyeron convenientes, en nú-mero de cinco; extrayéndose los nombres de otros cinco jurados, que como los primeros, prestaron juramento en cuanto a su capacidad; se hicieron otras dos recusaciones perentorias, y entonces el juez de la corte, dijo lo que sigue:
“Hon. Juez. — Se entiende que quedan aceptados los jurados que han quedado en el box. El Secretario procederá a extraer de la urna dos nombres más.”
Se extrajeron esos nombres; y al ofrecerse a las partes la recusación perentoria el abogado de la defensa dijo:
“Abogado Sr. Aponte. — ¿Me permitirá la corte hacer otra recu-sación perentoria en cuanto a los anteriores jurados?
“Hon. Juez. — Por eso la Corte advirtió a las partes que los caballeros anteriores que no habían sido recusados se entendían admi-tidos.
“Abogado Sr. Aponte. — -La Corte puede dar a las partes ocasión para recusar a cualquiera, antes de tomar el juramento definitivo. Ellos no han jurado todavía.
“Hon. Fiscal. — Me opongo, porque la constitución de este jurado la hemos llevado bajo la base de que los jurados que quedaban en el box sin ser recusados, quedaban aceptados por las partes'; y par-*762tiendo de esa base liiee mis recusaciones perentorias. Esta es la re-gia que se ba seguido hasta ahora, y no veo la razón para que se al-tere en este juicio.”
y en el mismo incidente el juez resolvió:
“Hon. Juez. — Habiéndose establecido por la Corte la regla de que los jurados admitidos por las partes, después de las recusacio-nes perentorias, se entenderían admitidos como miembros del Jurado en este caso, y no habiéndose -demostrado razón alguna para permi-tir que se haga en estos momentos una recusación perentoria de ju-rados que ya han sido admitidos por las partes para formar parte del Tribunal de hechos que ha de conocer de este caso, se deniega la solicitud del abogado del acusado.
“Abogado Sr. Aponte. — Tomo excepción porque los Jurados to-davía no han sido juramentados para entender en la causa y se le priva de un derecho al acusado.”
En cuanto a la recusación de jurados, es claro que, cuando está establecida en forma completa por el estatuto, las reglas que por los tribunales se adopten, sólo pueden ser eficaces si se ajustan al mismo estatuto. El nuestro, Código de Enjuiciamiento Criminal, en su artículo 221, dice:
“Art. 221. — La recusación deberá hacerse al presentarse el miem-bro del jurado, y antes de que se le tome juramento para entender en la causa, pero podrá el tribunal, si para ello hubiere razón, per-mitir que esto se haga después del juramento y antes de que el ju-rado se complete.”
Es evidente que el sentido de la ley no es el de restrin-gir fuertemente el derecho de recusación, que se relaciona con el de que el acusado sea sometido a un juicio imparcial y justo. Por eso no puede intrepretarse la frase “al pre-sentarse el miembro del jurado” en el sentido de que, en el mismo acto de la presentación ba de hacerse la recusa-ción, y más aún cuando se trata de la perentoria, a la que tiene que preceder la recusación motivada.
Las limitaciones que el artículo citado expresa son las que se refieren a que la recusación se haga antes de tomarse juramento al jurado para entender en la causa, y antes de que el jurado se complete.
*763En este caso la defensa del acusado había hecho, hasta el momento en que surgió el incidente antes apuntado, tres recusaciones perentorias, y disponía de otras tres. No ne-cesitaba pedir permiso para recusar, ya que no se había recibido a los jurados el juramento para entender de la causa. La circunstancia de que el juez hubiera dicho que se entendía que los jurados que habían quedado en el box estaban aceptados, no es bastante para privar a las partes de su derecho a recusar, máxime cuando ellas no convinie-ron expresamente en la opinión del juez.
El derecho del acusado a hacer la recusación que de-seaba, es claro, y el privársele de él es error revisable en apelación.
No es necesario considerar los otros errores señalados, ya que el que hemos estudiado basta para la revocación de la sentencia.
La sentencia apelada debe ser revocada y el caso de-vuelto para ulteriores procedimientos no inconsistentes con esta opinión.